Clifford F. Brown, J.
The sole issue presented on appeal is whether plaintiff-appellant has a right to uninsured motorists benefits under her insurance policy with defendant-appellee containing the following uninsured motorists provision:
“We will pay damages for bodily injury, sickness, disease or death which a person insured is legally entitled to recover from the owner or operator of an *295' uninsured auto. Injury must be caused by accident and arise out of the "ownership, maintenance or use of an uninsured auto.” (Emphasis added.)
We conclude that appellant has a right to uninsured motorists benefits under the coverage provided by appellee for the reasons that follow.
There is no Ohio legal precedent interpreting the phrase “legally entitled to recover” contained in the uninsured motorists provision of appellant’s policy as it relates to the defense of immunity of the unemancipated child to a negligence action pursued by his parent. The difficulty created in interpreting and applying this phrase is our holding in Mauk v. Mauk (1984), 12 Ohio St. 3d 156, that an unemancipated child has the absolute immunity defense for a negligence action pursued by his parent. Appellee contends, and the court of appeals in this case agreed, that this basic principle of intrafamily immunity was dispositive of the case.
Appellee’s rationale, accepted by the court of appeals, is that since intrafamily tort immunity bars recovery by appellant from her unemancipated son based upon his negligence, then by reason thereof appellant is not “legally entitled to recover from the owner or operator of an uninsured auto” (emphasis added) within the meaning of the uninsured motorists coverage provision. We reject that rationale.
The phrase “legally entitled to recover from the owner or operator of an uninsured auto,” contained in the uninsured motorist provision of appellant’s policy, means that the insured must be able to prove the elements of her claim necessary to recover damages. That the uninsured motorist tortfeasor has a child-parent immunity does not affect the insured’s elements of the claim for damages nor the insured’s right to recover uninsured motorists benefits from her insurer. Allstate Ins. Co. v. Elkins (1979), 77 Ill. 2d 384, 396 N.E. 2d 528.
With reference to the defense of interspousal immunity, by a parity of reasoning with Elkins, supra, the court in Guillot v. Travelers Indemn. Co. (La. App. 1976), 338 So. 2d 334, held that the doctrine of interspousal immunity did not bar the wife’s right to recover under an uninsured motorists provision because the defense was personal to the tortfeasor spouse and was not available to the insurer.
After referring to the earlier decision of Gremillion v. State Farm Mut. Auto. Ins. Co. (La. App. 1974), 302 So. 2d 712, the Louisiana court in Guillot, supra, stated at 336:
“* * * In Gremillion we held that the defense of interspousal immunity is personal to the husband or wife and cannot be raised by an insurer in a direct action against same.
“In Gremillion we quoted extensively from Booth v. Fireman’s Fund Insurance Company, 253 La. 521, 218 So. 2d 580 (1968) as follows:
“ ‘* * * †-jjg insurer does not stand in the shoes of the uninsured motorist who is the tort feasor.
i( <* * *
“ ‘We interpret the words “legally entitled to recover” to mean simply *296that the plaintiff must be able to establish fault on the part of the uninsured motorist which gives rise to damages and prove the extent of those damages.’ ” See, also, Deshotel v. Travelers Indemn. Co. (1971), 257 La. 567, 243 So. 2d 259.
The court of appeals in this case in reaching its decision relied heavily upon York v. State Farm Fire & Cas. Co. (1980), 64 Ohio St. 2d 199 [18 O.O.3d 412]. York is distinguishable and inapplicable because of the substantive statutory immunity provided to the city of Elyria by R.C. 701.02. The court in York stated that uninsured motorists coverage would not apply “when the claim goes uncompensated because of lack of liability due to the substantive laws of Ohio.” (Emphasis sic.) Id. at 202.
On the basis of the rationale previously set forth in this opinion holding the insurer liable to its insured for uninsured motorists benefits even where the uninsured tortfeasor is the child of the insured, our recent holdings in Mauk v. Mauk, supra, and Bonkowsky v. Bonkowsky (1982), 69 Ohio St. 2d 152 [23 O.O.3d 188], are inapplicable to the case here.
Three members of the majority in this case express the view that the parent-child immunity restated in Karam v. Allstate Ins. Co. (1982), 70 Ohio St. 2d 227 [24 O.O.3d 327], should be overruled in its entirety for all purposes, and not just for the limited purpose expressed in Dorsey v. State Farm Mut. Auto. Ins. Co. (1984), 9 Ohio St. 3d 27 (and see concurring opinions therein). Therefore, the posture and efficacy of Karam is as stated in the majority opinion in Dorsey.
The judgment of the court of appeals is reversed.

Judgment reversed.

Sweeney and J. P. Celebrezze, JJ., concur.
Celebrezze, C.J., concurs in the syllabus and judgment only.
W. Brown, J., concurs separately.
Locher and Holmes, JJ., dissent.